Name: Council Regulation (EC) No 2473/1999 of 22 November 1999 amending Regulation (EC) No 61/1999 allocating, for 1999, catch quotas between Member States for vessels fishing in Lithuanian waters
 Type: Regulation
 Subject Matter: fisheries;  Europe
 Date Published: nan

 EN Official Journal of the European Communities25. 11. 1999 L 302/3 COUNCIL REGULATION (EC) No 2473/1999 of 22 November 1999 amending Regulation (EC) No 61/1999 allocating, for 1999, catch quotas between Member States for vessels fishing in Lithuanian waters THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3760/92 of 20 December 1992 establishing a Community system for fisheries and aquaculture (1), and in particular Article 8(4) thereof, Having regard to the proposal from the Commission, Whereas: (1) Regulation (EC) No 61/1999 (2) allocates, for 1999, catch quotas between Member States for vessels fishing in Lithuanian waters; (2) in accordance with the procedure provided for in the Agreement on fisheries relations between the European Community and the Republic of Lithuania (3), and in particular Articles 3 and 6 thereof, the Community and Lithuania have held further consultations concerning their mutual fishing rights for 1999 and the manage- ment of common living resources; (3) in the course of these consultations, agreement was reached on a transfer of an additional quota of 5 000 tonnes of sprat from Lithuania to the Community; (4) to ensure efficient management of the catch possibilities available in Lithuanian waters, the additional quota should be allocated among the Member States in accord- ance with Article 8 of Regulation (EEC) No 3760/92; (5) Regulation (EC) No 61/1999 should be amended accord- ingly; (6) in order to ensure the livelihood of Community fish- ermen it is important to open these fisheries as early as possible in 1999; given the urgency of the matter, it is imperative to grant an exception to the six-week period mentioned in paragraph I(3) of the Protocol on the role of national parliaments of the European Union annexed to the Treaty of Amsterdam, HAS ADOPTED THIS REGULATION: Article 1 In the Annex to Regulation (EC) No 61/1999, the entry refer- ring to sprat shall be replaced by that set out in the Annex to this Regulation. Article 2 The financial contribution for the additional quota of sprat provided for in Article 4 of the Agreement on Fisheries Rela- tions between the European Community and the Republic of Lithuania shall be set at EUR 62 500, payable to an account designated by Lithuania. Article 3 This Regulation shall enter into force on the day of its publica- tion in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 November 1999. For the Council The President K. HEMILÃ  (1) OJ L 389, 31.12.1992, p. 1. Regulation as last amended by Regula- tion (EC) No 1181/98 (OJ L 164, 9.6.1998, p. 1). (2) OJ L 13, 18.1.1999, p. 111. (3) OJ L 332, 20.12.1996, p. 7. EN Official Journal of the European Communities 25. 11. 1999L 302/4 (in tonnes, fresh round weight) Species ICES division Community catch quota Quotas allocated to Member States ANNEX Allocation of Community catch quotas in Lithuanian waters for 1999 Sprat III(d) 19 000 Denmark 11 052 Finland 0 Germany 2 938 Sweden 5 010